Citation Nr: 0600517	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-26 895	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Crohn's 
disease/irritable bowel syndrome (IBS), to include as 
secondary to the service-connected disability of duodenitis.

2.  Entitlement to a disability rating in excess of 10 
percent for duodenitis.

3.  Entitlement to separate 10 percent ratings for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from March 1984 to October 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which continued a 10 percent 
disabling rating for duodenitis and denied service connection 
for Crohn's disease/IBS.

This matter also comes before the Board on appeal from a 
January 2003 rating decision, which denied separate 10 
percent ratings for bilateral tinnitus.  With regard to the 
veteran's claim of entitlement to separate 10 percent ratings 
for each ear for the service-connected bilateral tinnitus, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63, 78 (2005), that reversed a decision of the Board of 
Veterans' Appeals (Board) which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations. VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit. To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.

By way of Chairman's Memorandum No. 01-05-08 (April 28, 
2005), the Chairman of the Board, as directed by the 
Secretary, imposed a temporary stay on the adjudication of 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not persistent for purposes of 38 
C.F.R. § 4.87, Diagnostic Code 6260.

Pursuant to the Chairman's directive, the Board must suspend 
action on the issue of entitlement to separate 10 percent 
ratings for the service-connected tinnitus of each ear until 
such time as either the April 28, 2005, memorandum is 
rescinded, or the VA Office of General Counsel provides 
advice and instructions to the Board upon resolution of 
ongoing litigation on this matter.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  When 
the stay is lifted, the issue of entitlement to separate 10 
percent ratings for the service-connected tinnitus of each 
ear will be promptly adjudicated.

The Board notes that in an August 2002 rating decision, the 
RO awarded service connection for herniation of the lumbar 
disc at L4-5 and L5-S1 with an evaluation of 10 percent 
effective July 2000.  The veteran took issue with the initial 
10 percent rating assigned in his August 2002 notice of 
disagreement (NOD).  In an October 2003 rating decision, the 
disability rating was increased to 40 percent effective July 
2002.  In addition, a separate 10 percent evaluation was 
assigned for radicular symptomatology of the right lower 
extremity effective September 2002.  The veteran, through his 
authorized representative, subsequently indicated that he 
considered the increase a complete grant of the benefits 
sought in his NOD and withdrew his appeal.  See statement 
dated October 28, 2003.   As such, the claim is no longer in 
appellate status.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Crohn's disease, if any, and IBS are not due to any 
incident of the veteran's active duty service, nor are they 
proximately due to or the result of the service-connected 
duodenitis.

3.  The veteran's duodenitis is currently productive of no 
more than mild recurring symptoms once or twice yearly.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for Crohn's disease/IBS are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).

4.  The criteria for a rating in excess of 10 percent for 
duodenitis have not been met. 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.114, Diagnostic Code 7305 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in August 2002, prior to the initial 
decision on the claims in December 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the letter as to 
what kinds of evidence was needed to substantiate the claim 
for service connection for Crohn's disease/IBS.  The veteran 
was informed that evidence towards substantiating his claim 
would be evidence of (1) a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  The RO further informed 
the veteran to establish service connection on a secondary 
basis, the evidence must show a relationship between Crohn's 
disease/IBS and his service-connected duodenitis.  The 
veteran was also notified to submit evidence of current 
treatment for his duodenitis.  While the RO did not 
specifically list the criteria necessary for an increased 
rating, the December 2002 rating decision and the August 2003 
statement of the case (SOC), in conjunction with the August 
2002 VCAA letter, sufficiently notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims; the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records have been obtained in support of the claims 
on appeal.  The veteran denied the opportunity to present 
personal testimony in support of his claims.  See VA Form 9 
dated September 11, 2003.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  Service Connection

The veteran contends that he is entitled to service 
connection for Crohn's disease/IBS.  Specifically, he asserts 
that the claimed conditions are the result of his service-
connected duodenitis.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Further, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

In this matter, the veteran's service medical records are 
negative for diagnoses of either Crohn's disease or IBS.  The 
veteran complained of diarrhea on two occasions in 1987, with 
no further complaints in service.  In May 1997, complaints of 
stomach pain were questioned as possibly being IBS, but were 
subsequently diagnosed as a duodenal ulcer in June 1997.  

Post-service, the first indication of possible Crohn's 
disease or irritable bowel disease (IBD) is dated in 2002.  
VA outpatient treatment records dated in January 2002 note 
complaints of diarrhea since 1991.  The diagnosis was 
possible IBD or Crohn's disease.  

A March 2002 letter from Dr. H, a VA physician, indicated he 
was treating the veteran for a history of stomach problems 
and painful bowel movements with rectal bleeding.  The doctor 
indicated the veteran had been diagnosed with Crohn's 
disease, which had been most likely present since 1992.  
Thereafter, a March 2002 colonoscopy showed non-specific 
inflammatory changes, possibly Crohn's disease.  VA 
outpatient treatment records dated in May 2002 also note 
possible Crohn's disease.

However, upon VA examination in October 2002, the examiner 
found no evidence of Crohn's disease.  He was diagnosed with 
IBS, but the examiner opined this had no association with the 
service-connected duodenitis.   VA outpatient treatment 
records dated thereafter in 2002 reveal treatment providers 
did not feel the veteran had IBD or Crohn's, but his 
constipation and diarrhea were more consistent with IBS.

With regard to the veteran's claim for Crohn's disease, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  As noted 
above, there are no current findings of Crohn's disease.

Despite evidence of a current diagnosis of IBS, there is no 
evidence of record to substantiate the critical second and 
third components of the Guiterrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of IBS during the veteran's active duty 
service.  Moreover, there are no opinions of record, to 
include the October 2002 VA examination, that the current 
diagnosis of IBS is directly related to the veteran's active 
duty service or proximately due to or the result of the 
service-connected duodenitis.  38 C.F.R. 
§§ 3.303, 3.310. 

While the veteran contends that Crohn's disease/IBS were 
present since his separation from active service and related 
to his duodenitis, his statements do not constitute competent 
medical evidence or a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Increased Rating

The veteran has also argued that his service-connected 
duodenitis warrants a rating in excess of 10 percent due to 
such symptoms as abdominal pain, diarrhea, rectal bleeding, 
and constipation.  

The veteran's duodenitis is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7805.  
Under this code section, a 10 percent rating is assigned for 
a mild duodenal ulcer with recurring symptoms once or twice 
yearly.  38 C.F.R. § 4.114.  A 20 percent rating is assigned 
for a moderate duodenal ulcer with episodes of recurring 
symptoms several times a year. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 2001 and 2002; VA outpatient records; and private 
medical records from BJC Corporate Health.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
veteran's duodenitis more closely approximates the criteria 
for the current 10 percent rating.  38 C.F.R. § 4.7.

In this regard, VA outpatient treatment records dated in 
April 2001, indicate an upper gastrointestinal (UGI) 
examination showed mild edema of the duodenal mucosa 
consistent with minimal duodenitis.  The veteran denied 
abdominal pain, nausea, vomiting, hematemesis, melena, or 
hematochezia in May 2001.  

Upon VA examination in April 2001, the veteran reported only 
occasional pain.  He indicated that spicy foods irritated him 
and that he had acid occasional acid reflux with some 
bloating approximately a couple times of month.  He reported 
fewer problems of late.  He was taking Zantac. Examination of 
the abdomen showed no midepigastric tenderness, swelling, or 
masses.  The veteran was diagnosed with duodenitis controlled 
with Zantac with occasional symptoms worsening with spicy 
foods. 

Complaints of diarrhea, rectal bleeding, abdominal pain, and 
constipation have been attributed to the IBS. VA outpatient 
treatment records dated in 2003 note the veteran had no 
weight loss in the last two years.  
Upon VA examination in October 2002, the veteran indicated 
his weight had been stable at 224 pounds.  He noted he had 
been treated in the past for his duodenitis with H2 blockers, 
Zantac, and ranitidine.  The veteran denied any recent bloody 
stool, nausea, or vomiting.  It was noted a February 2002 UGI 
series showed mild duodenitis in the second portion of the 
duodenum.  The veteran's abdomen was soft and nontender.  
There was no hepatosplenomegaly appreciated or rebound 
tenderness.  The veteran was diagnosed with a history of 
duodenitis.  The examiner noted the veteran was not currently 
taking an H2 blocker for his duodenitis.

The objective medical evidence of record does not indicate 
that the veteran's  duodenitis is considered moderate with 
episodes of recurring symptoms several times a year.  
38 C.F.R. § 4.114.  The Board has also considered rating the 
veteran's service-connected disability under a different 
Diagnostic Code, but finds none that may be assigned on the 
facts of record or which would avail the veteran of a higher 
disability rating.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Board has looked to other analogous criteria in order to 
assign a higher rating, but there is no evidence of the 
following: a moderate marginal (gastrojejunal) ulcer with 
episodes of recurring symptoms once or twice yearly 
(diagnostic code 7306); or  chronic hypertrophic gastritis 
with multiple small nodular lesions and symptoms (diagnostic 
code 7307).  38 C.F.R. § 4.114.  

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  
Moreover, the Board is not precluded from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  In the this case, the Board notes that 
the RO did not grant compensation benefits on this basis.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's duodenitis 
has not required frequent inpatient care, nor has it by 
itself markedly interfered with employment.  The assigned 10 
percent rating adequately compensates the veteran for the 
nature and extent of severity of his duodenitis.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this matter.


ORDER

Entitlement to service connection for Crohn's disease/IBS, to 
include as secondary to the service-connected duodenitis, is 
denied.

Entitlement to a rating in excess of 10 percent for 
duodenitis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


